Case 1:13-cv-00442-JJM-PAS Document 55 Filed 12/23/19 Page 1 of 2 PageID #: 858



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND



 UNITED STATES OF AMERICA

          Plaintiff,
                                                       Case No.       CA 13-442
          v.

 STATE OF RHODE ISLAND

          Defendant.


                        NOTICE PURSUANT TO SECTION XIX(3) OF
                          INTERIM SETTLEMENT AGREEMENT


          As required by Section XIX(3) of the Interim Settlement Agreement, Plaintiff United

 States hereby informs the Court and the State of Rhode Island that it disputes that the State will

 be in substantial compliance with the Agreement by July 1, 2020 without a course-correcting

 change in the State’s approach to compliance. While the United States acknowledges that the

 State made initial progress in implementing the Agreement’s provisions, recent monitoring has

 showed that the State’s efforts have stalled such that it may not independently act to achieve the

 requisite outcomes before the Agreement ends. The United States respectfully requests that the

 Court direct the Interim Court Monitor to begin working with the State immediately to develop

 and implement a plan for completing the Agreement’s highly achievable remaining outcomes,

 and schedule a status conference with the Parties in January 2020 to address next steps.


 Dated:           December 23, 2019

 Respectfully submitted,

 For the United States of America:


                                                  1
Case 1:13-cv-00442-JJM-PAS Document 55 Filed 12/23/19 Page 2 of 2 PageID #: 859



 Rebecca B. Bond, Chief                      Aaron L. Weisman
 Anne S. Raish, Principal Deputy Chief       U.S. Attorney
 Jennifer K. McDannell, Deputy Chief         District of Rhode Island


 /s/ Jillian Lenson________                  /s/ Amy R. Romero____________
 Jillian Lenson                              Amy R. Romero
 Victoria Thomas                             Assistant U.S. Attorney
 Nicole Kovite Zeitler                       District of Rhode Island
 Trial Attorneys                             50 Kennedy Plaza, 8th Floor
 Disability Rights Section                   Providence, Rhode Island 02903
 Civil Rights Division
 U.S. Department of Justice
 150 M St, NE, Suite 9-111
 Washington, D.C. 20530




                                         2
